FILED
                           NOT FOR PUBLICATION
                                                                               SEP 9 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ISSAM ELIE KNICKERBOCKER,                        Nos. 20-15624
                                                      20-16086
              Plaintiff-Appellant,
                                                 D.C. No.
 v.                                              1:16-cv-01811-DAD-JLT

UNITED STATES OF AMERICA;
NICOLE GRUVER; BRIAN DREW,                       MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                          Submitted September 3, 2021**
                            San Francisco, California

Before: SCHROEDER, RAWLINSON, and BYBEE, Circuit Judges.

      Issam Knickerbocker appeals the district court’s grant of summary

judgment to defendants United States of America, and Rangers Nicole Gruver and

Brian Drew on Knickerbocker’s excessive force and unlawful seizure claims under

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 1983, and his state law claims. All stem from the Rangers’ arrest of

Knickerbocker in Death Valley on February 20, 2016. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we review the district court’s summary

judgment decision de novo. See Brunozzi v. Cable Commc’ns, Inc., 851 F.3d 990,

995 (9th Cir. 2017). We affirm.

      1. Knickerbocker argues that the Rangers’ arrest of him involved excessive

force in violation of the Fourth Amendment. To determine if an officer’s use of

force is reasonable, we look to “whether the officers’ actions are ‘objectively

reasonable’ in light of the facts and circumstances confronting them.” Graham v.

Connor, 490 U.S. 386, 397 (1989) (citations omitted). Here, the actual events are

not disputed as they were recorded on videos taken by the Rangers’ body cameras.

The Rangers had a cognizable interest here in handcuffing Knickerbocker. In the

relatively isolated Death Valley environment, the two Rangers were outnumbered

by Knickerbocker and his two friends, all standing at least six feet tall and

weighing over 240 pounds.

      As the district court observed, the videos show that the Rangers used a

minimal level of force in handcuffing Knickerbocker. He was handcuffed behind

his back for no more than an hour. During that time, the Rangers checked

Knickerbocker’s comfort level and made adjustments, including attaching a second


                                           2
set of handcuffs for mobility. Knickerbocker’s complaints of excruciating pain are

simply not reflected in the video footage of the arrest. The Rangers’ use of force

was objectively reasonable, and the district court thus properly granted summary

judgment to the defendants on this claim.

      2. Knickerbocker also claims that the Rangers’ stop constituted an unlawful

seizure in violation of the Fourth Amendment. Even assuming the pre-arrest

questioning constituted an investigative stop under Terry v. Ohio, 392 U.S. 1

(1968), the Rangers had reasonable suspicion of illegal activity. Knickerbocker

and his two companions were outside their vehicle, appeared to be looking for

something, and the vehicle had a drone controller on the roof. It is illegal to fly

drones in Death Valley National Park. That one of the companions admitted to

owning and operating the drone does not preclude the likelihood that

Knickerbocker participated in the illegal drone operation. The Rangers had

reasonable suspicion to question Knickerbocker and to run his identification. Once

the identification check uncovered an outstanding warrant, the Rangers had

probable cause for the ensuing arrest.

      Knickerbocker argues that the arrest stems from an unlawful seizure and was

thus unlawful as “fruit of the poisonous tree.” This argument fails for several

reasons, including that there was no unlawful seizure, and that the “fruit of the


                                            3
poisonous tree” doctrine does not apply in this civil context in any event. See

Lingo v. City of Salem, 832 F.3d 953, 958–59 (9th Cir. 2016).

      3. Finally, Knickerbocker appeals his state law claims alleging negligence

and battery. The Rangers’ use of force was reasonable, and these claims thus fail

as a matter of law. See Hayes v. Cty. of San Diego, 736 F.3d 1223, 1232 (9th Cir.

2013); Bowoto v. Chevron Corp., 621 F.3d 1116, 1129 (9th Cir. 2010).

      AFFIRMED.




                                          4